Case 2:19-cv-07053-MWF-FFM Document 45-1 Filed 09/25/19 Page 1 of 4 Page ID #:471



     1   M. Elizabeth Graham (SBN 143085)
         GRANT & EISENHOFER P.A.
     2   Kimberly A. Evans (pro hac vice pending)
         Paige Alderson (admitted pro hac vice)
     3   One Market Street
         Spear Tower, 36th Floor
     4   San Francisco, California 94105
         Tel: 415-293-8210
     5   Fax: 415-789-4367
         egraham@gelaw.com
     6   kevans@gelaw.com
         palderson@gelaw.com
     7
         Attorneys for Plaintiff
     8

     9                          UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
    10                               WESTERN DIVISION
    11

    12    ROSETTE PAMBAKIAN,                              CASE NO. 2:19-cv-07053
                      Plaintiff,                          DECLARATION OF M.
    13
             v.                                           ELIZABETH GRAHAM IN
    14                                                    SUPPORT OF PLAINTIFF’S
          GREGORY BLATT,                                  OPPOSITION TO
    15                                                    DEFENDANTS’ MOTION TO
          IAC/INTERACTIVECORP and                         COMPEL ARBITRATION AND
    16    MATCH GROUP, INC.,                              DISMISS OR STAY
                                                          LITIGATION
                        Defendants.
    17

    18                                                    Judge: Hon. Michael W. Fitzgerald
                                                          Ctrm: 5A
    19                                                    Date: November 4, 2019
                                                          Time: 10:00 a.m.
    20

    21

    22

    23

    24

    25

    26

    27

    28


         DECLARATION OF M. ELIZABETH GRAHAM IN SUPPORT OF PLAINTIFF’S OPPOSITION
         TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION   Case No. 2:19-cv-07053
Case 2:19-cv-07053-MWF-FFM Document 45-1 Filed 09/25/19 Page 2 of 4 Page ID #:472



     1   I, M. Elizabeth Graham declare as follows:
     2          1.     I am admitted to practice before all of the courts of the State of
     3   California and this Court. I am an attorney at the law firm of Grant & Eisenhofer
     4   P.A. and counsel of record for Plaintiff in the above-captioned matter.
     5          2.     I submit this declaration in support of the Opposition to Defendants’
     6   Motion to Compel Arbitration and Dismiss or Stay Litigation (the “Opposition”).
     7          3.     I have personal knowledge of the facts set forth in this Declaration
     8   and if called as a witness, could and would competently testify hereto.
     9          4.     On August 5, 2019, Plaintiff filed suit against Defendants Gregory
    10   Blatt, IAC/Interactivecorp, and Match Group, Inc. in the Superior Court of
    11   California, Los Angeles County. A true and correct copy of Plaintiff’s Complaint
    12   is attached hereto as Exhibit 1.
    13          5.     On August 13, 2019, Defendants Blatt, IAC, and Match collectively
    14   filed a Notice of Removal in the U.S. District Court for the Central District of
    15   California – Western Division to have Plaintiff’s action removed to this Court. A
    16   true and correct copy of the Notice of Removal is attached hereto as Exhibit 2.
    17          6.     On August 13, 2019, the same day Defendants filed their Notice of
    18   Removal in the Central District of California, Defendant Blatt filed an action in the
    19   U.S. District Court for the Central District of California against Plaintiff and Sean
    20   Rad, alleging claims of defamation and conspiracy, seeking various forms of relief
    21   from the Court, including purported damages in excess of $50 million (the
    22   “Defamation Complaint”).           A true and correct copy of Blatt’s Defamation
    23   Complaint is attached hereto as Exhibit 3.
    24          7.     On August 15, 2019, two days after Defendant Blatt filed his
    25   Defamation Complaint in the Central District of California, Defendants Blatt, IAC,
    26   and Match collectively submitted a Demand for Arbitration against Plaintiff to the
    27   American Arbitration Association (“AAA”). See Hayes Decl., Exh. 1. Defendants
    28   did not contact Plaintiff prior to submitting the Demand for Arbitration, nor did the
                                                       -1-
         DECLARATION OF M. ELIZABETH GRAHAM IN SUPPORT OF PLAINTIFF’S OPPOSITION
         TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION   Case No. 2:19-cv-07053
Case 2:19-cv-07053-MWF-FFM Document 45-1 Filed 09/25/19 Page 3 of 4 Page ID #:473



     1   parties meet-and-confer in any way concerning Defendants’ Demand or an
     2   appropriate alternative dispute resolution (“ADR”) provider, as required by the
     3   arbitration agreement that Defendants attempt to enforce.
     4          8.     On August 19, 2019, Defendants’ counsel contacted Plaintiff’s
     5   counsel to set up a meet-and-confer teleconference concerning Defendants’
     6   planned Motion to Compel Arbitration in this action (the “Motion”). A true and
     7   correct copy of Defendants’ email is attached hereto as Exhibit 4.
     8          9.     On August 20, 2019, I received a letter from Daphne Crayne at AAA,
     9   addressed to all parties, regarding the administration of the arbitration in this
    10   action. See Hayes Decl., Ex. 3. My receipt of this letter was the first time that
    11   Plaintiff was made aware of the fact that Defendants had submitted a Demand for
    12   Arbitration of Plaintiff’s claims. At no point prior to receipt of this letter did the
    13   parties meet and confer concerning arbitration or any potential ADR provider in
    14   connection therewith.
    15          10.    On August 29, 2019, I sent a letter to Ms. Crayne at AAA on behalf
    16   of Plaintiff requesting a 90-day stay in answering Defendants’ Demand for
    17   Arbitration and selecting an arbitrator, in order to allow the parties to resolve the
    18   issue of whether or not arbitration before AAA, or any ADR provider, was
    19   appropriate in this matter. The letter also informed Ms. Crayne that Defendants
    20   had filed the Motion the day before, on August 28, and that the Motion needed to
    21   be ruled on before any arbitration proceeding could move forward. The letter
    22   further informed Ms. Crayne that Plaintiff disputes whether the AAA is the proper
    23   ADR provider under the terms of the arbitration agreement Defendants attempt to
    24   enforce. A true and correct copy of this letter is attached hereto as Exhibit 5.
    25          11.    On September 4, 2019, the parties received a letter from Ms. Crayne
    26   at AAA stating that the AAA had made an administrative determination that the
    27   Defendants had met the filing requirements by filing the Demand, and, absent
    28   agreement by the parties or court order, the AAA would be proceeding with the
                                                       -2-
         DECLARATION OF M. ELIZABETH GRAHAM IN SUPPORT OF PLAINTIFF’S OPPOSITION
         TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION   Case No. 2:19-cv-07053
Case 2:19-cv-07053-MWF-FFM Document 45-1 Filed 09/25/19 Page 4 of 4 Page ID #:474



     1   administration of the arbitration. A true and correct copy of this letter is attached
     2   hereto as Exhibit 6.
     3          12.    Later that day, Ms. Crayne emailed the parties agreeing to stay the
     4   administration of the arbitration for 60-days during the pendency of the Motion.
     5   See Alderson Decl., Ex. 2.
     6          13.    Attached as Exhibit 7 is a true and correct copy of Tinder’s Terms of
     7   Use, which was obtained on September 23, 2019 from Tinder’s website,
     8   https://www.gotinder.com/terms/us-2018-05-09.
     9          14.    Attached as Exhibit 8 is a true and correct copy of the AAA
    10   Employment Arbitration Rules and Mediation Procedures.
    11          15.    Attached as Exhibit 9 is a true and correct copy of the complaint filed
    12   by Elizabeth Sanfilippo, Sanfilippo v. Tinder, Inc. et al., Case No: BC718649 in
    13   Superior Court of California in and for Los Angeles on August 20, 2018.
    14          I declare under penalty of perjury under the laws of the United States of
    15   America and the State of California that the foregoing is true and correct.
    16   Executed on September 25, 2019 in San Francisco, California.
    17

    18

    19

    20                                        M. Elizabeth Graham (SBN 143085)
    21

    22

    23

    24

    25

    26

    27

    28
                                                       -3-
         DECLARATION OF M. ELIZABETH GRAHAM IN SUPPORT OF PLAINTIFF’S OPPOSITION
         TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION   Case No. 2:19-cv-07053
